Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered October 3, 1996, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony, physical evidence, and statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly concluded that the police officers’ initial stop and subsequent arrest of the defendant were lawful (see, People v Benjamin, 51 NY2d 267, 270-271; People v O’Neal, 248 AD2d 561; People v Sledge, 225 AD2d 711).
The defendant’s challenge to the admission of testimony that he made a threatening gesture to a prosecution witness one week before trial is unpreserved for appellate review, and, in any event, without merit (see, CPL 470.05 [2]; People v Heide, 84 NY2d 943; People v Herrera, 245 AD2d 12). Krausman, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.